Citation Nr: 1452067	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability. 

2. Entitlement to service connection for a right shoulder disability. 

3. Entitlement to service connection for a thoracolumbar or cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to February 1972.  The Veteran also served in the Army and Navy Reserves and the National Guard with periods of active duty training and inactive duty training.   He was with the Navy Reserve from February 1972 to February 1976, with the Army National Guard from May 1977 to May 1978 and from April 1979 to April 1984, and with the Army Reserve from July 1984 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

As noted in the Board's remand in August 2014, the claims for service connection for each shoulder were previously denied in September 2001.  However, new and material evidence is not necessary before the Board can reconsider these claims on the merits as service department records in existence at the time of the last denial were associated with the file in May 2011.  See 38 C.F.R. § 3.156(c).  The Board will consider these claims on the merits.

The Board remanded the issues for further evidentiary development in August 2014.  Further development remains necessary regarding the Veteran's thoracolumbar disability and the issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current left shoulder disability did not manifest in service and is unrelated to service.

2. The Veteran's current right shoulder disability did not manifest in service and is unrelated to service.

3. The Veteran's current cervical spine disability did not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for establishing service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3. The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to notify was satisfied in this case by pre-adjudication letters dated in December 2009 and March 2010.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in obtaining relevant records.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and lay statements.  

In addition, the Board notes that the case was remanded in August 2014 to obtain updated VA treatment records, to clarify with the Veteran whether there were any outstanding private treatments records, and to provide him with VA examinations.  The Board's remand directives were complied with regarding the claims being decided herein.  

The Board notes that a letter was sent to the Veteran in September 2014 asking that he provide authorization for any additional private treatment records that needed to be obtained; however, the Veteran did not respond and there is no indication that there are outstanding records that need to be associated with the claims folder.  VA has provided the Veteran with medical examinations and has obtained medical opinions, which are discussed in detail below.  These opinions were offered after review of the relevant evidence, addressing the key issues relevant to the claims and including rationales for the conclusions reached.  Therefore the Board finds that VA has obtained adequate medical opinions in conjunction with the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Given the above, no further action related to the duties to notify and assist is required in this case.

Analysis

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of Title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 
38 C.F.R. § 3.6(c).  

The preponderance of the evidence is against a finding that the Veteran's left shoulder disability, right shoulder disability, and cervical spine disability are related to service.  The evidence reflects that the Veteran currently has degenerative arthritis, osteoarthritis, and probable chronic tendinitis in both shoulders.  He has degenerative arthritis and cervical spondylotic change in his cervical spine.  See October 2014 VA examination.  

The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

The Veteran does not contend nor does the evidence show a bilateral shoulder disability and cervical spine disability that is related to his period of active service from June 1970 to February 1972.  On the February 1972 examination upon separation and release to inactive duty, the Veteran's upper extremities, neck, and spine were evaluated as normal.  

Instead, the Veteran contends that he injured his shoulders and neck during his National Guard Service in the 1980s.  See April 1999 claim and October 2014 VA examination.  

The Veteran's' personnel records show that he had ACDUTRA service with the National Guard from July 27, 1980 to August 10, 1980.  A service treatment record dated on August 5, 1980 shows that the Veteran injured his left rib cage on July 30, 1980, during ACDUTRA service while participating in a unit training assault.  The truck he was in dropped into a depression and threw him against the seat, causing injury to his left rib cage.  He was treated at the dispensary and released for duty.  His x-rays were normal.  An entry dated on August 4, 1980 shows a contusion of the left hemithorax as a result of the Veteran being thrown out of a Jeep.  An entry dated on August 1, 1980 shows a diagnosis of a contused muscle.  

Subsequent service treatment records show that on a December 1984 examination the Veteran qualified for enlistment into the Reserves.  His neck and upper extremities were evaluated as normal.  On a November 1991 report of medical history the Veteran checked the box indicating that he had a painful or trick shoulder.  In December 1993 he complained of pain in the left shoulder when rolling over in bed and doing pushups.  On an April 1997 report of medical history, the Veteran checked the box indicating he had a painful or "trick" shoulder and complained of his right shoulder popping.  On an April 1997 exam the Veteran had crepitus in his right shoulder with full range of motion.  The examiner recommended the Veteran see a private orthopedist if his shoulder symptoms worsen and determined that he was qualified for retention in the Reserves.

After service, private x-rays in July 2009 show degenerative changes in the left shoulder and cervical spine.  A May 2010 VA treatment record shows bursitis in the left shoulder and a January 2013 VA MRI shows multilevel cervical spondylotic changes.  A May 2013 VA progress note shows that the Veteran complained of bilateral shoulder pain since he was thrown out of a Jeep during service over 20 years ago.  X-rays of both shoulders show impingement images and narrowing of the subacromial space.  A September 2013 VA progress note shows multiple level degenerative disc disease of the cervical spine with mild stenosis.  

On VA examination in October 2014, the examiner reviewed the claims folder in conjunction with examining the Veteran.  As for the shoulders, the examiner reported the Veteran's complaints that his 1980 Jeep accident in service was the precipitating factor of his shoulder discomfort.  He noted that the Veteran had a bilateral shoulder strain in 1980 and currently has degenerative arthritis in both shoulders.  The examiner determined that the Veteran's right shoulder disability and left shoulder disability were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that service records do not document either shoulder being involved in the original 1980 Jeep accident.  The examiner opined that the Veteran's bilateral shoulder disability "is age and time related and is not associated with the Jeep accident of 1980.  These findings are of progressive arthritis changes that a large percentage of the population will develop in one stage or the other and at various times."

As for the cervical spine, the examiner noted that the Veteran had a cervical strain in 1980 and reported that the Veteran complained of neck pain since his 1980 in-service Jeep accident.  The examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that service treatment records documenting the 1980 Jeep accident show that the Veteran was thrown into the back seat injuring his left side and was diagnosed with a contused muscle.  The examiner found it highly significant that there was no documentation of a neck injury at the time of the 1980 accident.  The examiner acknowledged that the Veteran has both degenerative disc disease and degenerative arthritic changes of the cervical spine.  He opined that that all of the findings suggest progressive degenerative disease that is more age and time related rather than resulting from the 1980 in-service Jeep accident.  

The Board notes that the October 2014 VA examination referenced a January 1980 Jeep accident, however this appears to be a typographical error as the examiner's report is consistent with the July 1980 in-service Jeep accident, which is the only Jeep accident documented in the claims file.  

The Board finds the October 2014 VA examiner's opinions that the Veteran's bilateral shoulder disability and cervical spine disability are age related, rather than related to service, to be highly probative.  The VA examiner carefully reviewed the Veteran's longitudinal medical history, considered both the medical and lay evidence of record, and explained with a thorough rationale why the Veteran did not have a bilateral shoulder disability and cervical spine disability related to service.  The examiner's reasons for his conclusions were based on an accurate characterization of the evidence of record, to include the 1980 accident in the National Guard, and clinical findings.  In proffering the opinions the examiner applied medical principles to the facts of the case.  For these reasons the  Board finds the October 2014 VA examination reports and opinions are entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App.295, 304 (2008).  The VA examiner's opinions are uncontroverted by the other medical evidence of record.  

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's assertions that he has had neck pain and bilateral shoulder pain are competent.  They are also credible as they are consistent with the other evidence of record.  However competency and credibility must be distinguished from probative weight.  

To the extent that the Veteran advances his own opinion that he has a cervical spine disability and bilateral shoulder disability that is related to service, including his injury during ACDUTRA service with the National Guard, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The probative value of the Veteran's opinion is outweighed by the probative value of the specific, reasoned opinion of the October 2014 VA examiner discussed above.  This opinion is highly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's bilateral shoulder disability and cervical spine disability, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current bilateral shoulder disability and cervical spine disability with degenerative changes are related to service, the onset and etiology of the disorders is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill.

The Veteran does not contend nor does the evidence show that he had arthritis of the shoulders and neck manifested with 1-year of his separation from active service in 1972.  Further, service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Accordingly, in the instant case the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. § 3.309 do not apply to the Veteran's arthritis of the shoulders and  neck.

The Board thus finds that the claim for service connection for a left shoulder disability, a right shoulder disability, and a cervical spine disability is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a cervical spine disability is denied.


REMAND

Private x-rays in July 2009 show degenerative changes of the thoracic spine and lumbar spine.  In the August 2014 Board remand, the Board requested that the Veteran be afforded a VA examination to determine the nature and etiology of any thoracolumbar spine disability or cervical spine disability.  On VA examination in October 2014 for the shoulders and cervical spine, the examiner acknowledged that degenerative changes of the thoracic and lumbar spine were noted on older x-rays; however, he did not provide an opinion or other findings regarding the nature or etiology of the current thoracolumbar spine disability.  Thus the examiner did not comply with the Board's remand directives and the Veteran should be afforded a VA examination to determine the nature and etiology of his thoracolumbar spine disability.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for an appropriate examination to determine the nature of the thoracolumbar spine disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the thoracolumbar spine disability arose during service or is otherwise related to service.  The examiner is asked to consider that private x-rays in July 2009 show degenerative changes of the thoracic spine and lumbar spine.  The examiner is asked to address the significance, if any, of the July 1980 incident where the Veteran injured his left side when a Jeep or similar vehicle he was riding in dropped into a depression throwing him against the seat. 

For the examiner's reference, the Veteran served on active duty from June 1970 to February 1972, and then served in the Reserves and National Guard performing periodic training.  His membership was as follows: Navy Reserves from February 1972 to February 1976, Army National Guard from May 1977 to May 1978 and from April 1979 to April 1984, and Army Reserve from July 1984 to April 1998.

A rationale for all opinions expressed should be provided.  If the examiner is unable to provide an opinion he or she should explain why.

2. After the development in paragraph 1 has been accomplished, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


